DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Olbert et al. (WO 2017/103199 A1, English Equivalent US 10,576,449 B2) and Johnsen et al. (US 2,595,384).
Regarding claim 1, Olbert et al. discloses a catalytic reactor (10) for chemical reactions, comprising a reactor shell and a reactor support ring or support structure (rest, 16) fixed to the inner side of the reactor shell and a seal (18) (see Abstract; figures 1-3, 5-6 and column 9, line 9 through column 10, line 8).
Johnsen et al. discloses a catalytic reactor (regenerator, 10) for chemical reactions, comprising a reactor shell and a reactor support ring or support structure (ledge, 21) fixed to the inner side of the reactor shell and further comprising a load distributor assembly (arcuate steel plate (26), bolt (27), brackets (28), vertical slots (39)) (see figures 1-3 and column 2, lines 26 through column 4, line 6).
The prior art references fail to disclose or suggest a catalytic reactor further comprising a load distributor assembly with load transfer means to transfer a load from the load distributor assembly to the reactor support ring or support structure, wherein said load distributor assembly is adapted to support said load transfer means on upper side of the reactor support ring or support structure and adjacent to the inner side of the reactor shell.
Claims 2-17 and 19 depend on claim 1.
Regarding claim 18, Olbert et al. discloses a catalytic reactor (10) for chemical reactions, comprising a reactor shell and a reactor support ring or support structure (rest, 16) fixed to the inner side of the reactor shell and a seal (18) (see Abstract; figures 1-3, 5-6 and column 9, line 9 through column 10, line 8).
Johnsen et al. discloses a catalytic reactor (regenerator, 10) for chemical reactions, comprising a reactor shell and a reactor support ring or support structure (ledge, 21) fixed to the inner side of the reactor shell and further comprising a load distributor assembly (arcuate steel plate (26), bolt (27), brackets (28), vertical slots (39)) (see figures 1-3 and column 2, lines 26 through column 4, line 6).
The prior art references fail to disclose or suggest a system for mounting a load distributor assembly in a catalytic reactor for chemical reactions, comprising a reactor shell and a reactor support ring or support structure fixed to inner side of the reactor shell, wherein the system comprises a segmented ring template adapted to fit the inner side of the reactor shell and upper side of the reactor support ring or support structure, said segmented ring template comprises apertures adapted to receive load transfer means for the load distributor assembly and locate the load transfer means in an evenly distributed ring pattern on the reactor support ring or support structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed May 24, 2022, with respect to the objection of the specification and the 112(b) rejection of claims 1-19 have been fully considered and are persuasive.  The objection of the specification and the 112(b) rejection of claims 1-19 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774